Citation Nr: 1813433	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-18 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC), to include the threshold matter of whether the appellant is the Veteran's lawful surviving spouse.


ATTORNEY FOR THE BOARD

A. B., Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to December 1954.  He died in April 1997 and the appellant is his former spouse.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1969.  

2.  The appellant and the Veteran were divorced in October 1992.  

3.  The Veteran died in April 1997.  


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes are not met.  38 U.S.C. §§ 103, 503, 1102, 1304, 1310, 1311, 1541, 5112, 7104 (West 2012); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.159(d), 3.205 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly the United States Court of Appeals for Veterans Claims (Court) has held that such statutory and regulatory provisions were not applicable where the outcome is controlled by the law, and the facts are not in dispute.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003); Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

As explained below, the appellant fails to meet the definition of "surviving spouse" for the purpose of legal entitlement to VA death pension or DIC benefits, and the facts as they stand have not been disputed.  As such, further development of the factual evidence by VA would not substantiate the appellant's claim.  See 38 C.F.R. § 3.159(d).  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, VA's duty to notify and assist is not applicable here.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.); see also VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004) (the notice and assistance requirements of the VCAA are not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  As such, no further action is required pursuant to the duty to notify and assist.

DIC: Status as Surviving Spouse of the Veteran

The appellant in this case seeks recognition as the Veteran's surviving spouse in order to obtain DIC benefits.  

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran: (1) One year or more prior to the Veteran's death; or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage; or (3) in the case of Vietnam era Veterans, prior to May 8, 1985.  38 U.S.C. § 1541 (West 2012); 38 C.F.R. § 3.54(a) (2017).

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran: (1) Before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated; or (2) one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C. § 1102 (West 2012); 38 C.F.R. § 3.54(b) (2017).  

VA DIC benefits are payable to a surviving spouse who was married to the Veteran: (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated; or (2) one year or more; or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C. § 1304 (West 2012); 38 C.F.R. § 3.54(c) (2017).

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation, and pension benefits.  

The essential facts in this case are not in dispute.  Although the appellant initially stated that her 1969 marriage to the Veteran ended with his death in 1997, she later admitted in a September 2012 notice of disagreement that she had divorced the Veteran in 1992.  Indeed, documents confirming the divorce are of record.  

The appellant argues that she is entitled to various VA benefits on the basis that she had to divorce the Veteran due to significant mistreatment.  However, she neither alleges, nor does the record show, that they were married at the time of the Veteran's death, which occurred about five years after their divorce.  

The appellant essentially presents arguments couched in equity that she should be recognized as the Veteran's surviving spouse for purposes of gaining eligibility to VA benefits because of the nature of their relationship prior to their divorce.  The appellant's arguments and the law have been considered in the most favorable light possible, but the status sought as the Veteran's surviving spouse is simply and clearly precluded by law.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 503, 7104 (West 2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

There is no question that the Veteran and the appellant were not married at the time of his death.  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  The law does not provide any relevant exception to in this case.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied.


ORDER

As the appellant is not the Veteran's surviving spouse for VA benefits purposes, entitlement to DIC benefits is denied.  




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


